Citation Nr: 0305782	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  97-31 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for dementia and anxiety disorder due to hypotensive and 
hypoxic episode.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to July 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania that granted service connection 
for dementia and anxiety disorder due to hypotensive and 
hypoxic episode and assigned a 30 percent disability rating.  
During the course of the appeal, the rating was increase to 
50 percent in a March 2000 rating decision.  Thereafter, the 
veteran continued his appeal.

In a statement from the veteran's representative dated in 
February 2003, it was noted that since January 1999, the 
veteran had not worked due to his service-connected dementia 
and anxiety disorder.  The representative's informal hearing 
presentation dated in March 2003 noted that evidence of 
unemployability infers a claim for a total rating based on 
individual unemployability.  This issue is referred to the RO 
for appropriate action. 


REMAND

A review of the record reveals that the RO received VA Form 
9, in May 2002, in which the veteran requested a hearing 
before a traveling member of the Board.  Since the record 
does not show that the hearing was scheduled a remand is 
required to correct a procedural defect. 

Pursuant to 38 C.F.R. § 20.700(a) (2001), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 1991) (pertaining specifically to hearings before the 
Board). In light of the foregoing and to ensure full 
compliance with due process requirements, the veteran should 
be scheduled for a hearing before a traveling member of the 
Board. 

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board Hearing.  He should be 
notified of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2001). 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


